Exhibit 10.10

CIFC CORP.

2011 STOCK OPTION AND INCENTIVE PLAN

STOCK OPTION AWARD CERTIFICATE

This Stock Option Award Certificate (“Agreement”) is made effective June 13,
2014 (the “Grant Date”), and is between CIFC Corp., a Delaware corporation (the
“Company”), and Oliver Wriedt (the “Participant”). Any term capitalized but not
defined in this Agreement will have the meaning set forth in the CIFC Corp. 2011
Stock Option and Incentive Plan, as amended from time to time (the “Plan”).

1. Option Grant. In accordance with the terms of the Plan and subject to the
terms and conditions of this Agreement, the Company hereby grants to the
Participant an option to purchase all or any part of an aggregate of 100,000 of
the Company’s shares of Stock (the “Option”). The Participant may exercise this
Option prior to the expiration of its term only after it has become exercisable
in accordance with the provisions of Section 4. This Option is a nonqualified
option and is not intended to be an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.

2. Exercise Price. The exercise price will be $8.81 per share of Stock (the
“Exercise Price”), which is equal to the closing trading price of the Company’s
Stock on the Grant Date.

3. Payment of Exercise Price. The Participant must pay the Exercise Price for
any portion of the Option exercised at the time of purchase: (i) in cash, by
certified or bank check or other instrument acceptable to the Administrator;
(ii) through the delivery (or attestation to the ownership) of shares of Stock
that are owned by the Participant and that are not then subject to restrictions
under any Company plan, which surrendered shares shall be valued at Fair Market
Value on the exercise date; or (iii) by the Participant delivering to the
Company a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company cash or a check
payable and acceptable to the Company for the purchase price; provided that in
the event the Participant chooses to pay the purchase price as so provided, the
Participant and the broker shall comply with such procedures and enter into such
agreements of indemnity and other agreements as the Administrator shall
prescribe as a condition of such payment procedure. The Company shall use best
efforts to permit the Participant to pay such Exercise Price by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Stock issuable upon exercise by the largest whole number of shares with a Fair
Market Value that does not exceed the aggregate Exercise Price.

(a) Payment instruments will be received subject to collection. The transfer to
the Participant on the records of the Company or of the transfer agent of the
shares of Stock to be purchased pursuant to the exercise of an Option will be
contingent upon receipt from the Participant (or a purchaser acting in his or
her stead in accordance with the provisions of the Option) by the Company of the
full purchase price for such shares and the fulfillment of any other
requirements contained in this Agreement or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the Participant).



--------------------------------------------------------------------------------

(b) In the event a Participant chooses to pay the purchase price by
previously-owned shares of Stock through the attestation method, the number of
shares of Stock transferred to the Participant upon the exercise of the Option
shall be net of the number of attested shares. In the event that the Company
establishes, for itself or using the services of a third party, an automated
system for the exercise of Options, such as a system using an internet website
or interactive voice response, then the paperless exercise of Options may be
permitted through the use of such an automated system.

(c) Each Participant shall, no later than the date as of which the value of any
Stock or other amounts received hereunder first becomes includable in the gross
income of the Participant for Federal income tax purposes, pay to the Company,
or make arrangements satisfactory to the Administrator regarding payment of, any
Federal, state, or local taxes of any kind required by law to be withheld by the
Company with respect to such income. The Company and its Subsidiaries shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant. The Company’s obligation
to deliver evidence of book entry (or stock certificates) to any Participant is
subject to and conditioned on tax withholding obligations being satisfied by the
Participant.

(d) Subject to approval by the Administrator, a Participant may elect to have
the Company’s minimum required tax withholding obligation satisfied, in whole or
in part, by authorizing the Company to withhold from shares of Stock to be
issued pursuant to exercise of an Option a number of shares with an aggregate
Fair Market Value (as of the date the withholding is effected) that would
satisfy the withholding amount due.

4. Term and Exercise of the Option.

(a) The Option will expire on the tenth anniversary of the Grant Date (the
“Expiration Date”).

(b) Except as provided in Section 6, the Option shall become exercisable in
installments as follows:

(i) one-third (1/3) of the Option shall become exercisable on January 1, 2015,
if the Participant has remained in continuous Service until that date; and

(ii) an additional one-twelfth (1/12) of the Option shall become exercisable on
each of the next eight quarterly anniversaries, with the first quarterly
installment vesting on the date that is one year and 3 months from January 1,
2015, if the Participant has remained in continuous Service until such dates.

(c) “Service” means the provision of services in the capacity of (i) an employee
of the Company or its Subsidiaries, (ii) a non-employee member of the Company’s
Board or the board of directors of a Subsidiary, or (iii) a consultant or other
independent advisor to the Company or its Subsidiaries.

5. Shares Subject to Holding Period. Upon exercise of the Option, 50% of the
shares of Stock acquired by the Participant (net of shares used to satisfy tax
withholding obligations and/or the Option Exercise Price) shall be subject to a
holding period during which

 

2



--------------------------------------------------------------------------------

the Participant may not transfer, sell or otherwise dispose of such shares of
Stock, lasting until the earlier of (i) the fifth anniversary of the Grant Date
or (ii) 6 months after the Participant’s termination of Service. Notwithstanding
the foregoing, if the Participant terminates his or her Service upon his or her
death, disability, Qualified Retirement or in connection with a Sale Event (each
as described in Section 6) or if the Participant’s Service is terminated as
described in Section 6(b) or Section 6(c), then the holding period shall expire
upon such termination of Service. The Company reserves the right to enforce the
holding period by any reasonable means that it deems advisable.

6. Termination of Service.

(a) Termination of Service upon Death, Disability or Qualified Retirement. Upon
termination of Service due to the Participant’s death, disability or Qualified
Retirement, (i) the Participant will receive accelerated vesting with respect to
any shares underlying the Option that would have vested in the 24 month period
following the termination and (ii) any remaining holding periods will be waived.
The vested portion of the Option will remain exercisable following the
Participant’s termination of Service due to death, disability or Qualified
Retirement for the remainder of the 10 year Option term, subject to Section 3 of
the Plan. The Participant will forfeit any unvested shares underlying the Option
that would have vested after the expiration of the 24 month period following his
or her death, disability or Qualified Retirement.

(i) “Qualified Retirement” means a Participant’s voluntary termination of
Service after reaching age 65 and completing 10 years of service with the
Company, its Subsidiaries or predecessors.

(b) Termination of Service by the Company Without Cause or Termination of
Service by the Participant for Good Reason. Upon any termination of Service by
the Company without Cause or by the Participant for Good Reason, (i) the
Participant will receive accelerated vesting with respect to any shares
underlying the Option that would have vested in the six (6) month period
following such termination of Service and (ii) the Participant will forfeit any
remaining unvested shares underlying the Option. The vested portion of the
Option will remain exercisable for a period of nine (9) months following a
termination of Service by the Company without Cause or by the Participant for
Good Reason.

(i) “Cause” means:

(A) the breach by the Participant of any of the restrictive covenant provisions
contained in Section 7 of this Agreement;

(B) the Participant’s commission of a felony or violation of any law involving
moral turpitude, dishonesty, disloyalty or fraud;

(C) any failure by the Participant to substantially comply with any written
rule, regulation, policy or procedure of the Company or its Subsidiaries
applicable to the Participant, which noncompliance could reasonably be expected
to have a material adverse effect on the business of the Company or any
Subsidiary;

 

3



--------------------------------------------------------------------------------

(D) any failure by the Participant to comply with the Company’s or its
Subsidiaries’ policies with respect to insider trading applicable to the
Participant;

(E) a willful material misrepresentation at any time by the Participant to any
member of the Board or any director or superior executive officer of the Company
or its Subsidiaries;

(F) the Participant’s willful failure or refusal to comply with any of his or
her material obligations hereunder or a reasonable and lawful instruction of the
Board or the person to whom the Participant reports; or

(G) commission by the Participant of any act of fraud or gross negligence in the
course of his or her Service hereunder or any other action by the Participant,
in either case that is determined to be materially detrimental to the Company or
any of its Subsidiaries (which determination, in the case of gross negligence or
such other action, shall be made by the Administrator in its reasonable
discretion);

provided that, except for any willful or grossly negligent acts or omissions,
the commission of any act or omission described in clause (A) or (C) that is
capable of being cured shall not constitute Cause hereunder unless and until the
Participant, after written notice from the Company to him specifying the
circumstances giving rise to Cause under such clause, shall have failed to cure
such act or omission to the reasonable satisfaction of the Administrator within
10 business days after such notice; and

provided further, that the Participant’s Service shall be deemed to have
terminated for Cause if, after the Participant’s Service has terminated, facts
and circumstances are discovered that would have justified a termination for
Cause.

(ii) “Good Reason” shall mean, without the Participant’s consent, the occurrence
of any of the following events:

(A) a material reduction in the Participant’s base salary;

(B) a material adverse change in the Participant’s responsibilities; or

(C) any requirement that the Participant be based anywhere more than 50 miles
outside the city limits of New York, NY.

Notwithstanding the foregoing, “Good Reason” shall not exist with respect to the
matters set forth in clauses (A), (B) or (C) above unless, after written notice
from the Participant to the Administrator specifying the circumstances giving
rise to Good Reason under such clause, the Company shall fail to cure the
circumstances giving rise to Good Reason to the reasonable satisfaction of the
Participant within 10 business days after such notice.

 

4



--------------------------------------------------------------------------------

(c) Voluntary Termination of Service by the Participant Without Good Reason.
Upon any termination of Service by the Participant without Good Reason, the
Participant will forfeit any unvested shares underlying the Option. The vested
shares underlying the Option will remain exercisable for a period of 30 days
following a voluntary termination by the Participant without Good Reason.

(d) Termination of Service by the Company for Cause. Upon any termination of
Service by the Company for Cause, the Participant will forfeit the unexercised
Option, whether or not vested. In addition, the Company, at its option, will
have the right to repurchase shares held by the Participant that were acquired
through exercise of the Option award at the lower of current Fair Market Value
or the Exercise Price.

(e) Termination of Service by the Company in Connection with a Change in Control
(i.e., a “Sale Event”).

(i) If a Sale Event occurs on or before January 1, 2016 and the Participant
either (A) is terminated by the Company without Cause 6 months prior to the
effective date of a Sale Event or at any time thereafter, or (B) resigns for
Good Reason 6 months prior to the effective date of a Sale Event or at any time
thereafter, the Participant will receive accelerated vesting of the shares
underlying his or her unvested Option award that would have vested as of the end
of the calendar year in which the Sale Event occurred. The portion of the Option
that has vested pursuant to the preceding sentence will remain exercisable
following the Participant’s termination of Service pursuant to the preceding
sentence for the remainder of the Option term, subject to Section 3 of the Plan.

(ii) If a Sale Event occurs after January 1, 2016 and the Participant either
(A) is terminated by the Company without Cause 6 months prior to the effective
date of a Sale Event or at any time thereafter, or (B) resigns for Good Reason 6
months prior to the effective date of a Sale Event or at any time thereafter,
the Participant will receive accelerated vesting of the entirety of his or her
Option award. The Option will remain exercisable following the Participant’s
termination of Service pursuant to the preceding sentence for the remainder of
the Option term, subject to Section 3 of the Plan.

(iii) “Sale Event” shall mean:

(A) the sale of all or substantially all of the assets of the Company on a
consolidated basis to an unrelated person or entity;

(B) a merger, reorganization or consolidation pursuant to which the largest
holder of the Company’s outstanding voting power immediately prior to such
transaction cease to be the largest owner of outstanding voting power of the
resulting or successor entity (or its ultimate parent, if applicable)
immediately upon completion of such transaction;

(C) the sale of all of the Stock of the Company to an unrelated person or
entity; or

 

5



--------------------------------------------------------------------------------

(D) any other transaction in which the largest owner of the Company’s
outstanding voting power prior to such transaction ceases to be the largest
owner of the outstanding voting power of the Company or any successor entity
immediately upon completion of the transaction.

The execution of a binding agreement providing for any of (A) through (D) above,
or pursuant to which a third party has the right to cause any of (A) through
(D) above, shall also constitute a Sale Event.

7. Confidentiality, Competition, and Nonsolicitation.

(a) Nondisclosure and Nonuse of Confidential Information. The Participant shall
not disclose or use at any time, either during the Participant’s Service or
thereafter, any Confidential Information (as defined below) of which the
Participant is or becomes aware, whether or not such information is developed by
the Participant, except to the extent that such disclosure or use is directly
related to and required by the Participant’s performance of duties assigned to
the Participant by the Company or its Subsidiaries. The Participant shall take
all appropriate steps to safeguard Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. For purposes of this
Agreement, the term “Confidential Information” is defined to include all
proprietary information or data relating to the business of Company or its
Subsidiaries to which the Participant has access and/or learns prior to or
during the Participant’s Service, including business and financial information;
new product development; formulas, identities of and information concerning
clients, vendors and suppliers; development, expansion and business strategies,
plans and techniques; computer programs, devices, methods, techniques, processes
and inventions; research and development activities; compilations and other
materials developed by or on behalf of the Company or its Subsidiaries (whether
in written, graphic, audio-visual, electronic or other media, including computer
software). Confidential Information also includes information of any third party
doing business with the Company or its Subsidiaries that such third party
identifies as being confidential or that is subject to a confidentiality
agreement with such third party. Confidential Information shall not include any
information that is in the public domain or otherwise publicly available (other
than as a result of a wrongful act of the Participant or an agent or other
employee of the Company or its Subsidiaries, including a breach of this
Section 7(a)).

(b) Non-Competition. The Participant acknowledges and agrees that (i) in the
course of the Participant’s Service the Participant shall become familiar with
the trade secrets of the Company and its Subsidiaries and with other
Confidential Information concerning the Company or its Subsidiaries, (ii) the
Participant’s services to the Company or its Subsidiaries are unique in nature
and of an extraordinary value to the Company and its Subsidiaries, and (iii) the
Company and its Subsidiaries could be irreparably damaged if the Participant
were to provide similar services to any person or entity competing with the
Company or its Subsidiaries or engaged in a similar business, in a capacity of
employee, member, partner, shareholder, officer or director. In connection with
the grant to the Participant of the Option hereunder, and in consideration for
and as an inducement to the Company to enter into this Agreement, the
Participant covenants and agrees that during the period beginning on the Grant
Date and ending on either (A) in the event Participant is terminated by the
Company without Cause or the Participant resigns for Good Reason, the date of
the termination of the Participant’s Service, or (B) in the event the
Participant’s Service is terminated for any other reason, the date that is 12

 

6



--------------------------------------------------------------------------------

months from the date of the termination of the Participant’s Service (the
“Restricted Period”), the Participant shall not, directly or indirectly, either
for himself or herself or for or through any other person, participate in any
business or enterprise anywhere in the United States that involves the
ownership, management, operation or control of any investment fund or other
investment vehicle that is (at the time of the Participant’s termination of
Service) or becomes during the term of the Restricted Period engaged in a
business with a strategy substantially similar to that of the Company or its
Subsidiaries (each a “Competing Business”). Without limiting the generality of
the foregoing, the Participant agrees that, during the Restricted Period, the
Participant shall not compete against the Company or its Subsidiaries by
soliciting any customer or prospective customer of the Company or its
Subsidiaries with whom the Company or its Subsidiaries had any business dealings
or contracts. The Participant agrees that this covenant is reasonable with
respect to its duration, geographical area and scope. For purposes of this
Agreement, the term “participate in” means (i) having any direct or indirect
interest in any entity, whether as a sole proprietor, owner, member,
shareholder, partner, joint venture, creditor or otherwise, or (ii) rendering
any direct or indirect service or assistance to any person or entity (whether as
a director, officer, manager, supervisor, employee, agent, consultant or
otherwise) in a capacity where there is a reasonable possibility that
Participant may, intentionally or inadvertently, use or rely upon Confidential
Information and/or in a capacity that is similar to the capacity Participant was
in, where Participant provides services that are similar to the services
Participant provided, or with responsibilities that are similar to the
responsibilities Participant had, in each case, when Participant was employed by
the Company or any of its Subsidiaries; provided, however, that Participant
shall violate this Section 7(b) if at any time during the term of Participant’s
employment with the Company or its Subsidiaries, Participant becomes employed in
any capacity by, or becomes associated in any way with, a Competing Business.
Notwithstanding the foregoing, the mere ownership by Participant of up to two
percent (2%) of the outstanding stock of any class that is publicly traded,
standing alone, shall not violate this provision.

(c) Nonsolicitation. The Participant may not, during his or her Service and for
a period of one year following his or her termination of Service, directly or
indirectly (i) induce any employee, director or consultant of the Company or any
of its Subsidiaries to end his or her relationship with the Company for the
purpose of associating with any Competing Business, (ii) induce any clients or
business associates of the Company or its Subsidiaries to terminate or diminish
its relationship with the Company or its Subsidiaries, or (iii) solicit or hire,
or facilitate in any way the solicitation or hiring of, any individual that the
Participant knows is currently or was associated with the Company or its
Subsidiaries in the preceding 12 months, unless such individual’s employment or
association was terminated by the Company or its Subsidiaries, provided that
nothing in this paragraph shall prohibit a Participant from hiring any employee
of the Company or any of its Subsidiaries that is responding to a job
opportunity advertisement directed to the general public rather than targeting
any employee of the Company or its Subsidiaries.

(d) Non-disparagement. The Participant agrees not to make any communication to
any third party (including, without limitation, any client (including potential
clients) or employee of the Company or its Subsidiaries) that would, or is
reasonably likely to, disparage, create a negative impression of, or in any way
be harmful to the business or business reputation of the Company or its
Subsidiaries or their respective successors and assigns, and the then current
and former officers, directors, shareholders, partners, members, employees,
agents and consultants (or person acting in a similar capacity) of each of the
foregoing.

 

7



--------------------------------------------------------------------------------

(e) Judicial Modification. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 7 is invalid or
unenforceable, the parties agree that (i) the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or geographic area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision,
(ii) the parties shall request that the court exercise that power, and
(iii) this Agreement shall be enforceable as so modified after the expiration of
the time within which the judgment or decision may be appealed.

(f) Remedy for Breach. In addition to the remedies available to the Company
under this Agreement upon a breach or threatened breach of any of the covenants
contained in this Section 7 (including termination of the Participant’s Service
for Cause as described in Section 6), the Company shall also have and seek
enforcement of any other penalties or restrictions that may apply under any
employment agreement, state law, or otherwise.

8. Option Transfer and Exercise.

(a) Except as provided in subsection (c) below, the Participant may not sell,
transfer, pledge, assign or otherwise alienate or hypothecate the Option.

(b) Except as provided in subsection (c) below, during the Participant’s
lifetime and subject to the terms of this Agreement and the Plan, only the
Participant or his or her guardian or legal representative may exercise the
Option. The Administrator may, in its discretion, require a guardian or legal
representative to supply it with the evidence the Administrator reasonably deems
necessary to establish the authority of the guardian or legal representative to
exercise the Option on behalf of the Participant or transferee, as the case may
be.

(c) The Option shall not be assignable or transferable except by will, the laws
of descent and distribution or pursuant to a domestic relations order in
settlement of marital property rights; provided that the Administrator may
permit (on such terms and conditions as it shall establish) a Participant to
transfer an Option for no consideration to the Participant’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Participant’s household (other than a tenant or employee), a trust
in which these persons have all of the beneficial interest and any other entity
in which these persons (or the Participant) own all of the voting interests
(“Permitted Transferees”). Except to the extent required by law, no right or
interest of any Participant shall be subject to any lien, obligation or
liability of the Participant. All rights with respect to Options granted to a
Participant under the Plan shall be exercisable during the Participant’s
lifetime only by such Participant or, if applicable, his or her Permitted
Transferee(s). The rights of a Permitted Transferee shall be limited to the
rights conveyed to such Permitted Transferee, who shall be subject to and bound
by the terms of the Agreement between the Participant and the Company.

 

8



--------------------------------------------------------------------------------

9. Securities Law Requirements. If at any time the Administrator determines that
exercising the Option or issuing shares of Stock would violate applicable
securities laws, the Option will not be exercisable, and the Company will not be
required to issue shares of Stock. The Administrator may declare any provision
of this Agreement or action of its own null and void, if it determines the
provision or action fails to comply with the short-swing trading rules. As a
condition to exercise, the Company may require the Participant to make written
representations it deems necessary or desirable to comply with applicable
securities laws.

10. No Obligation to Exercise Option. Neither the Participant nor his or her
transferee is or will be obligated by the grant of the Option to exercise it.

11. No Limitation on Rights of the Company. The grant of the Option does not and
will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure,
or to merge, consolidate, dissolve, liquidate, sell or transfer all or any part
of its business or assets.

12. Plan and Agreement Not a Contract of Employment or Service. Neither the Plan
nor this Agreement is a contract of employment, and no terms of the
Participant’s Service will be affected in any way by the Plan, this Agreement or
related instruments, except to the extent specifically expressed therein.
Neither the Plan nor this Agreement will be construed as conferring any legal
rights on the Participant to continue to be employed or remain in service with
the Company, nor will it interfere with the Company’s or its Subsidiaries’ right
to discharge the Participant or to deal with him or her regardless of the
existence of the Plan, this Agreement or the Option.

13. Participant to Have No Rights as a Common Shareholder. Before the date as of
which he or she is recorded on the books of the Company as the holder of any
shares of Stock underlying the Option, the Participant will have no rights as a
shareholder with respect to those shares of Stock.

14. Legend on Certificates. The certificates representing the shares of Stock
purchased by exercise of an Option shall be subject to such stop transfer orders
and other restrictions as the Administrator may deem reasonably advisable under
the Plan (including, but not limited to, in connection with the enforcement of
the holding period described in Section 5 of this Agreement) or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such shares of Stock are listed, any applicable
federal or state laws and the Company’s certificate of incorporation and bylaws,
and the Administrator may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

15. Notice. Any notice or other communication required or permitted under this
Agreement must be in writing and must be delivered personally, sent by
certified, registered or express mail, or sent by overnight courier, at the
sender’s expense. Notice will be deemed given when delivered personally or, if
mailed, three (3) days after the date of deposit in the mail or, if

 

9



--------------------------------------------------------------------------------

sent by overnight courier, on the regular business day following the date sent.
Notice to the Company should be sent to CIFC Corp., 250 Park Avenue, 5th Floor,
New York, NY 10177. Notice to the Participant should be sent to the address set
forth on the signature page below. Either party may change the address to whom
the other party must give notice under this Section by giving such other party
written notice of such change, in accordance with the procedures described
above.

16. Successors. All obligations of the Company under this Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
business of the Company, or a merger, consolidation, or otherwise.

17. Governing Law. To the extent not preempted by federal law, this Agreement
will be construed and enforced in accordance with, and governed by, the laws of
the State of New York, without giving effect to its conflicts of law principles
that would require the application of the law of any other jurisdiction.

18. Plan Document Controls. The rights granted under this Agreement are in all
respects subject to the provisions set forth in the Plan to the same extent and
with the same effect as if set forth fully in this Agreement. If the terms of
this Agreement conflict with the terms of the Plan document, the Plan document
will control.

19. Amendment of the Agreement. The Company and the Participant may amend this
Agreement only by a written instrument signed by both parties.

20. Counterparts. The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.

[signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first written above.

 

CIFC Corp.      

/s/    Oliver Wriedt        

      (Participant’s Signature) By:  

/s/ Robert C. Milton III

    Its:   General Counsel and Secretary     Participant’s Name and Address for
notices       Oliver Wriedt      

 

     

 



--------------------------------------------------------------------------------

OPTION EXERCISE FORM

The undersigned holder of an Option to purchase shares of Stock of CIFC Corp.
pursuant to a Stock Option Award Agreement under its 2011 Stock Option and
Incentive Plan hereby exercises his/her Option to purchase                  of
such shares of Stock, at the Exercise Price of $         per share, in
accordance with the terms and conditions of such Stock Option Award Agreement.

 

Date of Exercise

 

 

 

Signature of Person Exercising Option

Please type or print legibly your name, as you want it to appear on your stock
certificate, your address and your social security number in the space provided
below.

 

Name:   Address:  

 

 

 

(City)        (State)        (Zip Code)

Social Security Number:  

 